Osborn, J.
This action was tried in the Marion Superior Court, at special term. An appeal was taken to the court in general term, where the judgment was affirmed. The errors *283• assigned in this court do not relate to the action of the court in general term. It is not assigned for error that the ■court erred in affirming the judgment of the court in special term. Consequently, there is no question before us.
We have decided that the errors assigned must relate to the action of the court in general term alone. The appeal is from the judgment of that court, not the court in special term. Wesley v. Milford, 41 Ind. 413; Carney v. Street, 41 Ind. 396.
The judgment is affirmed, with costs and ten per cent, damages.